DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 08/11/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-2, 5, 7-8, 13-16, 18-20, 22, 29-33, and 55-56 are pending; Claims 3-4, 6, 9-12, 17, 21, 23-28, and 34-54 are cancelled; Claims 1, 7, 18, 31, and 55 are amended; Claims 13-16, 18-20, 22, 30-33 and 56 are withdrawn as being drawn to a non-elected invention; and Claims 1, 2, 5, 7, 8, 29 and 55 are under examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2022 are acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Withdrawal of Rejections
The rejection of claims 1, 7, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Hyglos is withdrawn due to the amendment to the claims filed on 08/11/2022.
The rejections of Claims 1-2, 5, 7-8, 29, and/or 55 under 35 U.S.C. 103 over Hyglos alone or in combination with Kaznessis et al., Sanders et al., Sanders-2 et al. Collins et al. and/or Loessner et al. are withdrawn due to the amendment to the claims filed on 08/11/2022.

Claim Interpretation

Claim 8 is directed to the vector of claim 1 and recites the limitation of “the antimicrobial peptide comprises Lys2 and Lys3”.  Since the base claim 1 specifically defines that the Lys2 has the sequence of SEQ ID NO:7 and the Lys3 has the sequence of SEQ ID NO:8, the limitation in Claim 8 is interpreted as “the antimicrobial peptide comprises Lys2 having the sequence of SEQ ID NO:7 and Lys3 having the sequence of SEQ ID NO:8”.   

Claim Rejections - 35 USC § 102
Claims 1, 7, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazanaviciute et al. (US 2020/0068910, 2020, effective filing date: Mar. 7, 2017).
Kazanaviciute et al. teach a lysin or endolysin (reading on the “antimicrobial peptide” recited in Claim 1) active against Clostridium contamination and infections, and methods of using a composition of the lysin/endolysin for treating pathogenic infections in a subject or reducing food contamination caused by Clostridium, such as C. perfringens (abstract, paragraphs 0001-2, 0036), wherein the lysin/endolysin is ZP278 comprising or consisting of the amino acid sequence of SEQ ID NO:3 (para 0019/page 2/lines 2-3, 0066//lines 1-4 and 8-9). Kazanaviciute et al. also show the amino acid sequence of the SEQ ID NO:3 (pages 19-20), which comprises a sequence of 197 amino acids having 100% identity to the amino acid sequence of the SEQ ID NO:7 recited in Claims 1 and 7 (see page 19). As such, the ZP278 lysin/endolysin taught by Kazanaviciute et al. reads on the antimicrobial peptide comprising a catalytic domain of Lysin 2 (SEQ ID NO:7), as recited in Claims 1 and 7.  Kazanaviciute et al. further teaches a vector (named as pNMDV601 or pNMDV604) for expression of the antimicrobial lysin/ZP278, comprising a coding region encoding the  ZP278 lysin, and a promoter (ACT2) that is heterologous to the ZP278 lysin’s gene and operably linked to the coding region encoding the ZP278 lysin (Figs. 1B and 1C, paras 0039 and 0208).
Regarding Claim 29, Kazanaviciute et al. teach a kit comprising the vector along with the host (Nicotiana benthamiana) and the Laemmli buffer for extraction of protein/ZP278 from plant host (paras 0208/last 4 lines and 0209).
Therefore, in view of the teachings of Kazanaviciute et al., the vector or kit of Claims 1, 7, and 29 is anticipated by the vector or kit of Kazanaviciute et al.

Claim Rejections - 35 USC § 103
Claims 1, 7, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hyglos (EP 2143729, 2010, of record) in view of Kazanaviciute et al. (US 2020/0068910, 2020, effective filing date: Mar. 7, 2017), as evidenced by Map of pQE plasmid (downloaded from the Qiagen website, 2022, of record) and Written opinion of the international searching authority (PCT/US2018/049881, filed on 09/07/2018, of the instant application).
Hyglos teaches an antimicrobial peptide (i.e. lysin or endolysin) and a variant thereof, capable of lysing/killing pathogenic bacterium (e.g. C. perfringens) and being used as medical, pharmaceutical, or detection agent (abstract, paragraphs 0018, 0022, 0028-29, 0043-44, 0053-58); and Hyglos further teaches a vector for producing the antimicrobial peptide, comprising the coding region encoding the antimicrobial lysin/endolysin, the vector being in a suitable host (e.g. bacteria or yeast) and providing for constitutive or inducible expression (with promoter) of the antimicrobial polypeptide or the variant thereof (paragraph 0037), wherein the coding region encodes lysin plyS9 having the sequence of SEQ ID NO: 1 or a variant thereof (Para. 0035, 0040-41 and 0017, Fig. 1). The example 1 of Hyglos teaches a vector comprising the coding region encoding the antimicrobial lysin plyS9 having the sequence of SEQ ID NO: 1, wherein the amplified lysin plyS9 gene is cloned into the pQE plasmid of Qiagen via BamH1 and Sal1 restriction sites (paragraph 0061), and the coding region of the pQE plasmid encodes a phage T5 promoter, which is heterologous to the lysin plyS9 gene and operably linked to the coding region encoding lysin plyS9, as evidenced by the Map of pQE plasmid.  Hyglos also teaches a kit comprising the vector along with the expression host E. coli XL-1 blue MRF, antibiotics and the LB-PE culture medium for expression of lysin plyS9 (paragraph 0063, lines 1-4).



Regarding the limitations in the claims 1 and 7, the lysin plyS9 of SEQ ID NO: 1 of Hyglos comprises a catalytic domain (amino acids 1-202) having 84.3% identity to a Lysin 2 (as evidenced by the written opinion of ISA, Box No. V2, para 1), but not at least 90% identity to Lysin 2 (SEQ ID NO: 7), as required by the claims. However, Hyglos further teaches that the antimicrobial peptide in their invention is not limited to the lysin plyS9 having the sequence of SEQ ID NO: 1 and it comprises variants of SEQ ID NO: 1, having multiple substitutions with regard to SEQ ID NO: 1, and having at least 75%, 85%, 90%, 95%, or 98% identity to the sequence of SEQ ID NO: 1 (paragraphs 0023 and 0040).
The teachings of Kazanaviciute et al. are described above.
 It would have been obvious to replace the lysin plyS9 of SEQ ID NO 1 with the lysin ZP278 of SEQ ID NO 3 taught by Kazanaviciute et al., comprising a catalytic domain with 100% identity to the SEQ ID NO 7 of the instant claims, in the method of Hyglos for constructing a vector and producing antimicrobial peptide/lysin ZP278 to be used as the medical, pharmacological, and healthy agent, because Kazanaviciute et al. teach that the lysin ZP278 of SEQ ID NO 3 is active against infections and contaminations caused by Clostridium, such as C. perfringens and it is used for treating the infections in patients. Furthermore, the lysin ZP278 of SEQ ID NO 3 taught by  Kazanaviciute et al. has an amino acid sequence with strong homology (about 95% identity) to that of the lysin plyS9 of SEQ ID NO 1 taught by Hyglos (see pages 17 and 18 of Kazanaviciute et al. for the amino acid sequence of SEQ ID NO 3; and page 20/Fig. 1 of Hyglos for the amino acid sequence of SEQ ID NO 1). Thus, the lysin ZP278 of Kazanaviciute is an obvious variant of the lysin plyS9 of Hyglos. Given Hyglos expressively teaches a variant with at least 75% identity to the lysin plyS9 is suitable for their invention, it would have been obvious to construct a vector comprising a coding region encoding the lysin ZP278 of Kazanaviciute in the method of Hyglos for producing antimicrobial peptide/lysin ZP278 to be used as the medical, pharmacological, and healthy agent.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 29 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hyglos (EP 2143729, 2010) in view of Kazanaviciute et al. (US 2020/0068910, 2020, effective filing date: Mar. 7, 2017), as applied to Claims 1, 7, and 29, further in view of Kaznessis et al. (US 2016/0279175, 2016, effective filing date: 3/25/2015, of record), as evidenced by Map of pQE plasmid (downloaded from the Qiagen website, 2022, of record) and Written opinion of the international searching authority (PCT/US2018/049881, filed on 09/07/2018, of the instant application).
The teachings of Hyglos and Kaznessis et al. are described above. Hyglos further teaches that the expression of the lysin/endolysin in the vector is provided in a suitable non-pathological host cell, e.g. bacteria or yeast, if the cells are administered to a subject (paragraph 0037), and that the bacterial host survives the initial steps of digestion in the stomach and the antimicrobial lysin polypeptide secrets later into the intestinal environment (paragraph 0053/last 2 lines).    
Regarding Claims 2, 5, and 55, Hyglos does not teach the heterologous promoter comprises a chloride-inducible promoter; the vector comprises an additional coding region operably linked to a second promoter, encoding a modulator that regulates expression of the antimicrobial peptide; and the coding region of the antimicrobial peptide is operably linked to a coding region encoding a signal peptide.   
Kaznessis et al. teach a vector comprising a coding region encoding a heterologous promoter operably linked to a coding region encoding an antimicrobial peptide, wherein the heterologous promoter is a first promoter and the promoter along with the expression of the antimicrobial peptide is controlled by a modulator protein, such as GadR, PROTEON, and PROTEOFF, and the vector comprises an additional coding region operably linked to a second promoter, encoding the modulator protein that regulates expression of the antimicrobial peptide, wherein the heterologous promoter comprises a chloride-inducible promoter (abstract, paragraphs 0004, 0035, 0102); and wherein the coding region encoding the antimicrobial peptide is operably linked to a coding region encoding a signal peptide for effectively secreting the antimicrobial peptide from the bacterial host (paragraph 0052 and Fig. 17). Kaznessis et al. further teach that the use of the chloride-inducible promoter and modulator protein leads to a high level of expression of the antimicrobial peptides compared to commonly-used promoter of expression (paragraphs 0102 and 0075). Kaznessis et al. further teach that the study has shown at the chloride concentrations found in the human intestines the chloride-inducible promoter exhibits surprisingly high protein expression, which indicating this system is powerful and would not require the exogenous administration of an inducer molecule (paragraph 0102). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vector in the method suggested by Hyglos and Kaznessis et al. for orally administering the vector comprised in a host cell to a subject for medical purposes, by replacing the commonly-used heterologous promoter with a heterologous chloride-inducible promoter operably linked to the coding region of the antimicrobial lysin peptide, wherein the vector comprises an additional coding region, operably linked to a second promoter, encoding a modulator protein that regulates expression of the antimicrobial lysin; and wherein the coding region encoding the antimicrobial peptide is operably linked to a coding region encoding a signal peptide, as taught by Kaznessis et al. A person of ordinary skill in the art would have been motivated to do so, because it has been known in the art that the vector system comprising these modified features is effective for expressing antimicrobial peptides, as supported by Kaznessis et al. In addition, the vector comprising the chloride-inducible promoter and a second promoter operably linked to the coding region encoding the modulator protein allows a high level expression of antimicrobial peptides when compared to commonly-used expression system, as supported by Kaznessis et al. Furthermore, the use of the chloride-inducible promoter has the advantage of exhibiting surprising high protein expression under the induction of the chloride concentrations of the human intestines, thus not requiring exogenous administration of an inducer molecule, as supported by Kaznessis et al.  Moreover, the incorporation of a coding region of a signal peptide into the coding region of antimicrobial peptides allows the effective secretion of the antimicrobial peptides from the bacterial host into external environment (e.g. intestinal environment), as supported by Kaznessis et al.  One of ordinary skill in the art has a reasonable expectation of success at applying teachings of Kaznessis et al. to the vector suggested by Hyglos and Kaznessis et al., because both vectors are used for heterologously expressing antimicrobial peptides under the control of heterologous promoters.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hyglos (EP 2143729, 2010, of record) and Kazanaviciute et al. (US 2020/0068910, 2020, effective filing date: Mar. 7, 2017), as applied to Claims 1, 7, and 29, further in view of Sanders et al. (Appl. Environ. Microbiol., 1997, 63: 4877-4882, of record), Sanders-2 et al. (Mol. Microbiol., 1998, 27: 299-310, of record) and Loessner et al. (Microbes and Infection, 2009, 11: 1097-1105, of record), as evidenced by Map of pQE plasmid (downloaded from the Qiagen website, 2022, of record) and Written opinion of the international searching authority (PCT/US2018/049881, filed on 09/07/2018, of the instant application).
The teachings of Hyglos and Kazanaviciute et al. are described above. Hyglos further teaches that the expression of the lysin/endolysin in the vector is provided in a suitable non-pathological host cell, e.g. bacteria or yeast, if the cells are administered to a subject (paragraph 0037), and that the bacterial host survives the initial steps of digestion in the stomach and the antimicrobial lysin polypeptide secrets later into the intestinal environment (paragraph 0053/last 2 lines).    
Regarding Claims 2 and 5, Hyglos does not expressively teach: the heterologous promoter comprises a chloride-inducible promoter, and the vector comprises an additional coding region operably linked to a second promoter, encoding a modulator that regulates expression of the antimicrobial peptide.
It would have been obvious to one of ordinary skill in the art to modify the vector in the method suggested by Hyglos and Kazanaviciute et al. for orally administering the vector in a host cell to a subject, by replacing the T5 promoter with a heterologous chloride-inducible promoter operably linked to the coding region of the antimicrobial lysin peptide, wherein the vector comprises an additional coding region, operably linked to a second promoter, encoding a modulator protein (e.g. GadR) that regulates expression of the antimicrobial lysin, because it had been known in the art that chloride-inducible promoter is effective at controlling the heterologous expression of a coding region operably linked to the chloride-inducible promoter, and the modulator protein (e.g. GadR) encoded by a coding region operably linked to a second promoter in the vector is effective at regulating the chloride-inducible promoter and enhancing the expression of the coding region controlled by the chloride-inducible promoter. Furthermore, it had been well known in the art that it is essential to control heterologous gene expression of vectors in carrier bacteria in order to avoid adverse effects. In support, Sanders et al. teach that the chloride-inducible promoter Pgad could be used for heterologous gene expression in bacteria by operably linking protein genes to be expressed to the chloride-inducible promoter, which is induced by salts that include the salt found in food; and that the chloride-inducible promoter fulfills the essential requirements of a food-grade inducible expression system and it has very low basal level of activity and could be induced by more than 1000 folds by NaCl, being suitable for induced expression of proteins (Abstract, page 4881/column 1, last paragraph). Further in support, Sanders-2 et al. teach a vector comprising a coding region encoding a chloride-inducible promoter Pgad operably linked to genes (e.g. gadCgadB) to be expressed; an additional region encoding a modulator protein GadR, operably linked to a second promoter PgadR (abstract, Fig. 1) and Sanders-2 et al. specifically teach that in the absence of modulator protein GadR (i.e. a gad gene mutant), no gadCB mRNA is transcribed even in the presence of NaCl (abstract/last 9 lines), indicating that GadR is essential to gene expression controlled by the chloride-inducible promoter. Further in support, Loessner et al. teach that for the safety concerns it is essential to control heterologous gene expression in a host bacterium with inducible promoters (the paragraph spanning pages 1097 and 1098, and page 1104/column 2/paragraph 4).   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 29, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hyglos (EP 2143729, 2010, of record) in view of Kazanaviciute et al. (US 2020/0068910, 2020, effective filing date: Mar. 7, 2017), Sanders et al. (Appl. Environ. Microbiol., 1997, 63: 4877-4882, of record), Sanders-2 et al. (Mol. Microbiol., 1998, 27: 299-310, of record) and Loessner et al. (Microbes and Infection, 2009, 11: 1097-1105, of record), as applied to Claims 1-2, 5, 7, and 29, further in view of Collins et al. (US 2015/0050717, 2015, of record), as evidenced by Map of pQE plasmid (downloaded from the Qiagen website, 2022, of record) and Written opinion of the international searching authority (PCT/US2018/049881, filed on 09/07/2018, of the instant application)..
The teachings of Hyglos, Kazanaviciute et al. Sanders et al., Sanders-2 et al. and Loessner et al. are described above.
Regarding Claim 55, the cited prior art does not teach that the coding region of the antimicrobial peptide is operably linked to a coding regain encoding a signal peptide. However, it would have been obvious to one of ordinary skill in the art to modify the vector in the method suggested by Hyglos and other cited prior art for orally administering to a subject in a host cell for medical purposes, by operably linking the coding region encoding the antimicrobial peptide to a coding region encoding a signal peptide, because it had been well known in the art that the incorporation of a coding region of a signal peptide into a coding region of a antimicrobial polypeptide to be expressed in a vector allows effective secretion of the polypeptide from the bacterial host into external environments. In support, Collins et al. teach releasing antimicrobial polypeptides (expressed from a vector) from bacterial host cell through a host cell secretory pathway, where the antimicrobial polypeptide contains a signal peptide, which allows intracellular transport of the antimicrobial polypeptide to the bacterial cell plasma membrane for its secretion from the bacteria; that any signal peptide known to one of ordinary skill in the art can be used for this purpose; and that the signal peptide is subsequently cleaved, as the peptide is secreted from the host bacteria, to render the mature antimicrobial peptide in its active form without the signal sequence (paragraph 0035).  Given that Hyglos specifically teaches secreting the antimicrobial lysin polypeptide into the intestinal environment, it would have been obvious to one of ordinary skill in the art to apply the teachings of Collins et al. to the vector suggested by Hyglos and other cited prior art, thus arriving at a vector further comprising a coding region encoding a signal peptide, being operably linked the coding region encoding the antimicrobial peptide, as required by Claim 55.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
The subject matter of Claim 8 is free of art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments about the rejections of Claims 1-2, 5, 7, 29, and/or 55 under 35 U.S.C. 102(a)(1) or 103 in the response filed on 08/11/2022 (pages 2-5) have been fully considered but they are moot because these rejections have been withdrawn, and the grounds of rejections in this office action are different from that in the prior office action. As supported by Kazanaviciute et al., the Lysin 2 having the sequence of SEQ ID NO 7 recited in the claims submitted on 8/11/2022 had been well known in the art.  The conclusion of the obviousness of the newly submitted claims has been established for the reasons indicated above in the 103 rejections.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633